AO 450 (GAS Rev 10/03)Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

Lorenzo Eady_. Jr.,
JUDGMENT IN A CIVIL CASE

v. CASE NUMBER; 4118-Cv-231

Georgia Regional Hospital at Savalmah, et al.,

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Coult's Order dated 1/ 15/ 19 adopting the Magistrate Judge's Report and
Recommendation as the opinion of the Coult. The Colut ovenules the objections, and dismisses the

Petitioner's petition pursuant 28 U.S.C. 2254 and CLOSES this civil action.

*" z &AF
Approved by:

 

 

 

 

1/24/ 19 Scott L. Poff
Date Clerk é(/> §§
(By) Deputy Clerk

GAS Rev 1011/03

